Name: Commission Regulation (EEC) No 2444/83 of 29 August 1983 imposing a provisional anti-dumping duty on certain imports of hardboard originating in Czechoslovakia, Poland and Sweden and re-opening the anti-dumping proceedings concerning these imports
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 83 Official Journal of the European Communities No L 241 /9 COMMISSION REGULATION (EEC) No 2444/83 of 29 August 1983 imposing a provisional anti-dumping duty on certain imports of hardboard originating in Czechoslovakia, Poland and Sweden and re-opening the anti ­ dumping proceedings concerning these imports THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for by the said Regulation, Whereas on 4 July 1981 the Commission published in the Official Journal of the European Communities (3) a notice of review of its decision of 4 June 1980 to accept undertakings in connection with the anti ­ dumping proceedings concerning imports of fibre building board originating in Czechoslovakia, Finland, Norway, Poland, Romania, Spain, the Soviet Union and Sweden ; Whereas the Commission conducted a preliminary examination of dumping and injury showing, as set out in Commission Regulation (EEC) No 1633/82 (4), that there was dumping and material injury resulting therefrom and withdrew its acceptance of the existing undertakings ; Whereas voluntary price undertakings, eliminating either dumping or injury, were offered by the expor ­ ters concerned including the export organizations of Czechoslovakia and Poland and all Swedish exporters concerned ; whereas these undertakings were accepted by the Commission and the anti-dumping proceedings were terminated ; Whereas the undertakings provide that half-yearly reports on quantities and prices of exports of fibre building board to the EEC have to be submitted by the companies to the Commission ; whereas, based on the data supplied by Ligna Foreign Trade Corporation , Czechoslovakia, Paged Foreign Trade Enterprise, Poland, AB Statens Skogsindustrier (ASSI) and Swede ­ board Vrena AB, Sweden, the Commission established that during the period October 1982 to March 1983 all of these companies had exported significant quantities of hardboard to the Community in violation of the provisions of the undertakings ; Whereas the Commission on 7 and 8 July 1983 informed the companies of its findings and provided the opportunity for comments ; whereas the four companies availed themselves of this opportunity and some of them presented their views orally ; Whereas, in addition, on 18 and 20 July 1983 the Commission held consultations with the Swedish Government within the Joint Committee established under the Free Trade Agreement between the Community and Sweden ; Whereas neither the representations made by the companies nor the consultations with the Swedish authorities led the Commission to modify its findings with regard to the violation of their undertakings by the four companies concerned ; Whereas any violation of an undertaking concerning imports of fibre building board threatens to under ­ mine the stability of the pricing structure established by Regulation (EEC) No 1633/82 ; Whereas, in these circumstances, the protection of the Community's interests calls for the withdrawal of acceptance of the undertakings of the Czechoslo ­ vakia^ Polish and the Swedish exporters concerned to the extent that they relate to hardboard and for the re-opening of the anti-dumping proceedings concer ­ ning imports from these suppliers and for the imme ­ diate application of provisional measures based on the information available in accordance with Article 10 (6) of Regulation (EEC) No 3017/79 ; Whereas the price undertakings were accepted in lieu of the application of anti-dumping duties on the basis of the findings as set out in the said Regulation (EEC) No 1633/82 ; whereas these findings showed that the extent of the injury caused by the dumped imports of hardboard required elimination of the full dumping margin ; whereas under these circumstances and in the (') OJ No L 339 , 31 . 12 . 1979, p. 1 . (2) OJ No L 178 , 22 . 6 . 1982, p. 9 . (3) OJ No C 164, 4 . 7 . 1981 , p. 3 . 4 OJ No L 181 , 25 . 6 . 1982, p. 19 . No L 241 / 10 Official Journal of the European Communities 31 . 8 . 83 absence of sufficiently detailed more up to date infor ­ mation justifying the application of a lesser duty the Commission considers it appropriate that the pro ­ visional duties should be equal to the dumping margins established in the course of the preceding anti-dumping enquiry ; Whereas, with effect from 1 January 1983 , Swedeboard Vrena AB has taken over the hardboard operations of Holmens Bruk AB and the rights and obligations resulting from the undertaking signed by Holmens Bruk AB ; whereas it is appropriate, therefore, to base the provisional duty on the findings made with regard to Holmens Bruk AB, HAS ADOPTED THIS REGULATION : Article 1 The Commission hereby withdraws its acceptance of the price undertakings offered by Ligna Foreign Trade Corporation, Prague, Czechoslovakia, Paged Foreign Trade Enterprise, Warsaw, Poland, Swedeboard Vrena AB, Vrena, Sweden, and AB Statens Skogsindustrier, Skinnskatteberg, Sweden, to the extent that they concern hardboard and re-opens the anti-dumping proceedings concerning imports of hardboard from these suppliers. Article 2 1 . A provisional anti-dumping duty is hereby imposed on imports of fibre building board weighing more than 0,8 g/cm3 (hardboard), falling within heading No ex 44.1 1 of the Common Customs Tariff, corresponding to NIMEXE codes 44.11-10 and 20, originating in Sweden and exported by AB Statens Skogsindustrier (ASSI) and Swedeboard Vrena AB, in Czechoslovakia and in Poland. 2. The rate of the duty shall be :  11,1 % in the case of hardboard from Czechoslo ­ vakia,  10,3 % in the case of hardboard from Poland,  11,3 % in the case of hardboard exported by AB Statens Skogsindustrier (ASSI), Sweden,  19,9 % in the case of hardboard exported by Swedeboard Vrena AB, Sweden . 3 . The provisions in force with regard to customs duties shall apply to the provisional duty. 4. The release for free circulation in the Commu ­ nity of the products referred to in paragraph 1 shall be subject to the provision of a security equivalent to the amount of the provisional duty. Article 3 Without prejudice to Article 7 (4) (b) and (c) of Regula ­ tion (EEC) No 3017/79, the parties concerned may make known their views and apply to be heard orally by the Commission within a month of the entry into force of this Regulation . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Subject to Articles 11 , 12 and 14 of Regulation (EEC) No 3017/79, this Regulation shall apply until the adoption by the Council of definitive measures, and in any event for a maximum period of four months . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President